Citation Nr: 0826735	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-41 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to March 
1963 and March 1963 to March 1966.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1985 rating decision denied the 
veteran's claims for entitlement to service connection for 
post traumatic stress disorder and bilateral hearing loss.

2.  Evidence associated with the claims file since the 
unappealed July 1985 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
post traumatic stress disorder, and does not raise a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for post traumatic stress 
disorder.

3.  Evidence associated with the claims file since the 
unappealed July 1985 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
bilateral hearing loss and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for post traumatic stress disorder is not 
new and material; therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material; therefore, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for post traumatic stress 
disorder (PTSD), VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  
Prior to initial adjudication of the veteran's claim, a 
December 2002 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that VCAA defect may be cured by 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that this law does not preclude 
the Board from adjudicating the issue involving the veteran's 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss.  This is so because 
the Board is taking action favorable to the veteran by 
reopening the veteran's claim.  As such, this decision poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The veteran's service medical records, VA medical treatment 
records, VA medical examination records, and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

In a July 1985 rating decision, the RO denied service 
connection for a psychiatric disorder, to include PTSD, and 
bilateral hearing loss because such disabilities were not 
incurred in or caused by active military service.  The 
veteran did not perfect an appeal regarding the claims.  The 
RO decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

In October 2002, the veteran filed a claim to reopen the 
issue of entitlement to service connection for bilateral 
hearing loss.  In November 2002, the veteran filed a claim to 
reopen the issue of entitlement to service connection for 
PTSD.  In January 2003 and June 2003 rating decisions, the RO 
found no new and material evidence to reopen the veteran's 
claims for service connection for bilateral hearing loss and 
PTSD.  In a September 2004 statement of the case (SOC) and 
January 2005, April 2006, July 2006, and October 2006 
supplemental SOCs, the RO found no new and material evidence 
to reopen the veteran's claims for entitlement to service 
connection for bilateral hearing loss and PTSD.  Such 
determinations, however, are not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claims.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) 


(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).

Because the July 1985 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).  If new and material evidence 
is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

Post Traumatic Stress Disorder 

Evidence before the RO in July 1985 included the veteran's 
service medical records and a VA medical examination for 
PTSD.  In a December 1960 service medical record, the veteran 
indicated that he had experienced nervous trouble in the 
report of medical history.  In March 1963 and March 1966 
service medical records, the veteran denied frequent or 
terrifying nightmares, frequent trouble sleeping, depression 
or excessive worry, and nervous trouble of any sort.  In 
November 1965 and December 1965 service medical records, the 
veteran was treated for shrapnel fragments in the left hip 
and buttocks.  

In a May 1985 VA medical examination, the veteran reported 
that by 1975 and 1976 he was shaking a lot and his 
personality changed so that he was extremely irritable and 
short-tempered.  The veteran reported that when he was on his 
medication, his disorder was much improved.  

In a May 1985 VA medical examination for PTSD, the veteran 
reported that he was exposed to combat in Vietnam and that a 
mortar explosion occurred when he was nearby which wounded 
his hip.  During this incident, he reported that he fired his 
weapon at the enemy, was fired upon by the enemy, saw two 
people killed, and several wounded.  The veteran reported 
that he did not believe he would survive.  The veteran 
reported another incident in which he did not believe that he 
would live because his base camp was "shelled" by the enemy 
guns and he saw several dead bodies.  The veteran reported 
that after he returned to civilian life, he felt irritable, 
tense, and anxious.  He also reported that he was unable to 
sleep and had recurring dreams.  The veteran reported that he 
woke up sweating at night with shortness of breath and 
palpitations.  He reported that he was withdrawn and 
reclusive for a while, but is presently employed, married, 
and did not abuse alcohol or drugs.  The veteran reported 
that he experienced headaches and nervousness.  From time to 
time, he felt tense and anxious and experienced palpitations 
and dizzy spells.  The examiner noted no delusions, 
hallucinations, suicidal or homicidal thoughts, and that the 
veteran's cognitive functions, judgment, and insight were 
intact.  The diagnosis was generalized anxiety disorder and 
PTSD in remission.

Evidence of record received after the July 1985 rating 
decision includes lay statements, the veteran's statements, 
and VA medical records.  In October 2002 and November 2002 
statements, the veteran reported that he was approximately 10 
to 15 yards from an 81 millimeter round explosion during 
Vietnam.  He stated he was treated at a hospital for shrapnel 
wounds to his hip related to this incident.  In a January 
2003 lay statement from the veteran's wife, she reported that 
the veteran experienced recurring nightmares through 1975 and 
thereafter, the frequency lessened.  The veteran's wife 
reported that the veteran's emotional outbursts and 
personality changes were evident through 1975.  She reported 
that the ammunition explosion incident seemed to be the 
factor after which the PTSD became apparent.  


In a November 2004 statement, the veteran reported that his 
private medical records from 1966 to 1970 regarding PTSD were 
destroyed.

In a November 2005 VA medical record, a screening for PTSD 
was negative.  

In a March 2008 lay statement, the veteran's wife stated that 
he did not seek treatment for PTSD because he did not have 
sick leave at his job.

The 1985 rating decision denied service connection for a 
psychiatric disorder, to include PTSD, on the basis that 
there was no evidence that the veteran had a psychiatric 
disorder, to include PTSD, that was related to his military 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The evidence of 
record received after the July 1985 rating decision is not 
new and material with regards to PTSD, as it does not provide 
medical evidence of a current diagnosis of PTSD, nor does it 
provide a medical link between any current symptoms and 
service.  Accordingly, the veteran's claim for entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).

Bilateral Hearing Loss

Evidence before the RO in July 1985 included the veteran's 
service medical records and a VA audiological examination.  
In a December 1960 service medical record, bilateral whisper 
test results were 15/15.  In a December 1960 service medical 
record, the veteran indicated that he had experienced ear, 
nose, and throat trouble, and running ears.  In March 1963 
and March 1966 service medical records, the veteran denied 
ear, nose, and throat trouble.  In a March 1963 record, the 
veteran's ears were recorded as "normal."  A March 1963 
service medical record showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
---
15
LEFT
30
25
25
---
15

In a December 1963 service medical record, the veteran 
reported hearing loss in the left ear after putting his ear 
"too close to a mortar tube yesterday."  The examiner noted 
that the ear drum was "ok."  In June 1964 and June 1965 
records, the veteran noted no ear, nose, and throat trouble.  
In a June 1965 service medical record, an audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
---
5
LEFT
15
10
10
---
5

In November 1965 and December 1965 service medical records, 
the veteran was treated for shrapnel fragments in the left 
hip and buttocks.  In a March 1966 service medical record, 
the veteran denied hearing loss.  In a March 1966 service 
medical record, an audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
---
5
LEFT
15
10
10
---
5

In a May 1985 VA medical examination the veteran reported 
that he noticed loss of hearing, particularly at high-pitched 
noises.  The audiological examination revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
85
85
LEFT
10
15
10
75
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was very high frequency, bilateral sensory hearing 
loss. 

Evidence of record received after the July 1985 rating 
decision includes lay statements, the veteran's statements, a 
VA medical record, and a VA audiological examination.  In 
October 2002 and November 2002 statements, the veteran 
reported that his hearing loss was a direct result of being 
approximately 10 to 15 yards from an 81 millimeter round 
explosion during Vietnam.  The veteran stated that he was 
treated at a hospital for shrapnel wounds to his hip related 
to this incident.  In a January 2003 lay statement from the 
veteran's wife she reported that the veteran exhibited 
definite hearing loss in certain noise ranges.  The hearing 
loss affected his speech because he could not hear things 
accurately, therefore when he repeated words, he pronounced 
them inaccurately.  She reported that the ammunition 
explosion incident seemed to be the factor after which the 
hearing loss became apparent.

A September 2005 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
95
90
LEFT
20
30
60
80
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.  An 
October 2005 VA medical record noted that the September 2005 
VA audiological examination showed normal hearing through 
1000 Hertz sloping to a profound sensorineural hearing loss 
for the right ear and normal hearing through 500 Hertz with a 
mild sloping to profound sensorineural hearing loss for the 
left ear.  The veteran reported that a mortar round "went 
off" approximately 10 yards from him and this immediately 
affected his hearing, specifically impairing his left ear 
more than his right ear.  

In a March 2008 lay statement, the veteran's brother stated 
that prior to active service, the veteran showed no signs of 
a hearing defect, but upon discharge from service, the 
veteran would complain about ringing in his ears and having 
difficulty hearing from his left ear.  In a March 2008 lay 
statement, the veteran's sister-in-law stated that prior to 
active service, the veteran showed no hearing loss, but that 
when he returned from the service, he seemed quieter and did 
not join conversations which she suspected was because he did 
not hear the conversation.  In a March 2008 lay statement, 
the veteran's wife stated that she met him immediately 
following his discharge from active duty and that his hearing 
difficulties were very apparent.  The veteran's wife stated 
that she would "kid" him and ask him how he passed the Army 
physical when he could not hear what she considered to be 
normal sounds.  She stated that he was never able to hear and 
still could not hear the smoke alarm in the home.  She also 
stated that he did not hear the car brakes squealing when the 
linings were worn and that he was reluctant to answer the 
phone or place an order at a fast food restaurant drive-
through.  

The evidence of record received after the July 1985 rating 
decision is new and material with regards to bilateral 
hearing loss.  Service connection requires medical evidence 
of a current disability; evidence of inservice incurrence or 
aggravation of the disability; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The lay statements, veteran's statements, VA medical 
record, and VA audiological examination regarding hearing 
loss are new because they were not previously submitted to 
VA.  They are also material because they provide evidence of 
a current disability and evidence indicating inservice 
incurrence of a disability; thus, they relate to 
unestablished facts necessary to substantiate the veteran's 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for PTSD is not 
reopened.

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened


REMAND

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss, remand is 
required for additional development in accordance with VA's 
duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  Remand is required 
to obtain an additional medical opinion regarding the 
etiology of bilateral hearing loss.  Although a September 
2005 VA audiological examination was obtained, the examiner 
failed to provide an opinion regarding the etiology of the 
veteran's hearing loss.  Accordingly, an additional medical 
opinion is required.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the medical evidence of 
record is insufficient, in the opinion of the Board, the 
Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions).

Accordingly, the case is remanded for the following action:

1.	The RO must request from the veteran a 
statement regarding his post-service 
noise exposure, to include occupational 
and recreational noise exposure.

2.	After receipt of any additional 
evidence, the veteran must be afforded 
the appropriate VA examinations to 
determine the etiology of hearing loss 
found.  The examiner must be reminded 
that VA law and regulation does not 
preclude service connection for post-
service hearing loss where hearing was 
within normal limits at the time of 
separation from service.  The examiner 
must examine the entire claims file in 
conjunction with the examination.  
After a review of the examination 
findings already of record, any history 
of inservice and post-service noise 
exposure, and the entire evidence of 
record, the examiner must render an 
opinion as to whether any current 
bilateral hearing loss is related to 
the veteran's period of military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
examiner must support any opinion with 
citation to evidence in the record.  If 
an opinion cannot be provided without 
resort to speculation, it must be noted 
in the report.  The rationale for all 
opinions expressed must be provided.  
The report must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


